DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1,3,4,7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0076844) in view of Ha et al. (US 2018/0034307).
Regarding claim 1, Park et al. discloses an electronic communication device  (smart phone)(fig. 1 number 101, P:0027, fig. 2 number 201 , P:0038) that emits radio frequency (electromagnetic waves) (P:0058 lines 1-2) comprising: a control module (processor)(fig. 1 number 120) to determine when the radio frequency signals may be present and are potentially harmful (i.e. The processor 120 may determine a value of SAR based on whether the user is adjacent to the electronic device 101 and whether an event has occurred (i.e. the average value of SAR is greater than the upper limit threshold value) (P:0003, P:0031,  P:0195-P:0198),  and to activate a remedial signal generator  (SAR operation unit which generates comparison results and forward the comparison results to the power control unit 630) (fig. 6 number 620 and P:0108 line 12-P:0109 and P:0195-P:0199 line 3) if the radio frequency signals are considered to be potentially harmful (i.e. an event has occurred)  (i.e. the average value of SAR is greater than the upper limit threshold value) (P:0031, P:0058, P:0195-P:0199 line 3), and wherein a power to operate the module is from a power source (rechargeable battery, fig. 2 number 296 and P:0045) that can be charged using wireless charging techniques  (wireless charging scheme)(P:0045) including a coil loop (conductive  structure that acts as charging receiver) (P:0045).  Park et al. differs from claim 1 of the present invention in that it does not explicit disclose a conductive structure that acts as a wireless charging receiver for receipt of transmission from a remote wireless charging transmitter, wherein the wireless charging of the power source is achieved via the conductive structure, and wherein the control module includes a wireless charging module which controls activation of the wireless charging via the conductive structure.  Ha et al. teaches an electronic device (portable telephone)(fig. 2 number 101 and P:0036), a conductive structure (fig. 2 number 215) (multilayer coil) (P:0039) that acts as a wireless charging receiver (P:0006 and P:0048-P:0049) for receipt of transmission from a remote wireless charging transmitter (power transmitting device) (fig. 2 number 102 and P:0045 and P:0048-P:0049), wherein the wireless charging of a battery is achieved via the conductive structure (inductive coupling) (P:0037 and P:0057) , and wherein a control module (fig. 2 number 220) includes a wireless charging module (power receiving circuit)(fig. 2 number 210 and P:0049)  which controls activation (i.e. the electronic device 101 wants to receive power, the electronic device 101 may transmit a response signal to the power transmitting device 102) of the wireless charging via the conductive structure (fig. 2 number 215 and P:0086).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Park et al. with a conductive structure that acts as a wireless charging receiver for receipt of transmission from a remote wireless charging transmitter, wherein the wireless charging of the power source is achieved via the conductive structure, and wherein the control module includes a wireless charging module which controls activation of the wireless charging via the conductive structure in order for the electronic device to activate charging its battery through inductive coupling via its loop coil stored within by a remote powering transmitting station, as taught by Ha et al..

 Regarding claim 3, Park et al. discloses the communication device emits a potentially harmful radiation (P:0003, P:0031 and P:0058) , and wherein effects of the potentially harmful radiation are reduced or eliminated through a superposition of a remedial signal (SAR operation unit generating  information)  (fig. 6 number 620 and P:0108 line 12-P:0109 and P:0195-P:0199 line 3) if the radio frequency signals are considered to be potentially harmful (i.e. an event has occurred)  (i.e. the average value of SAR is greater than the upper limit threshold value) (P:0031, P:0058, P:0195-P:0199 line 3) and this remedial signal is generated using a power source (power control module) (P:0109) and a (rechargeable battery) (fig. 2 number 296 and P:0045) that can be charged using wireless charging (scheme) (P:0045).

Regarding claim 4, Park et al. discloses  the electronic device is a mobile phone (P:0072) and a power management module (fig. 2 number 295 and P:0045),  The power management module 295 may, for example, manage the electric power of the electronic device 201.  The power management module 295 may include a power management integrated circuit (PMIC), a charger IC or a battery gauge.  The PMIC may, for example, employ a wired and/or wireless charging scheme.  The wireless charging scheme may, for example, include a magnetic resonance scheme, a magnetic induction scheme, an electromagnetic wave scheme, and the like.  The wireless charging scheme may further include a circuit for wireless charging, for example, a coil loop, a resonance circuit, a rectifier, and the like (P:0045).

Regarding claims 7 and 8, Park et al. discloses all functions are provided by a single microprocessor (control unit)(fig. 6 number 520 and P:0079) which is powered by a power source  (rechargeable battery) (fig. 2 number 296 and P:0045) that can be charged wirelessly  using a wireless charging (scheme) (P:0045). 

5.	Claims 1, 3-8, 11, 13, 17-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penafiel (US 2013/03092) in view of Ha et al.  (US 2018/0034307).
Regarding claim 1, Penafiel discloses a communication device (cellular handset) (portable telephone) (P:0012) that emits radio frequency signals (abstract, P:0008 and P:0014), a remedial signal control module (fig. 1 number 26 and P:0019) to determine when radio frequency signals may be present and are potentially harmful (P:0014-P:0016, P:0019 and P:0041) and to activate a remedial signal generator (fig. 1 number 28) if the radio frequency signals considered to be potentially harmful (P:0014, P:0019 and P:0041), and wherein a power to operate the module is from a power source (power source) (fig. 1 number 24 and P:0043).  Penafiel differs from claim 1 of the present invention in that it does not explicit disclose a power to operated the control module is from a power the can be charged using wireless charging, a conductive structure that acts as a wireless charging receiver for receipt of transmission from a remote wireless charging transmitter, wherein the wireless charging of the power source is achieved via the conductive structure, and wherein the control module includes a wireless charging module which controls activation of the wireless charging via the conductive structure.  Ha et al. teaches an electronic device (portable telephone)(fig. 2 number 101 and P:0036), powering to operated a control circuit (fig. 2 number 220) is from a power the can be charged using wireless charging (P:0057 and P:0082), a conductive structure (fig. 2 number 215) (multilayer coil) (P:0039) that acts as a wireless charging receiver (P:0006 and P:0048-P:0049) for receipt of transmission from a remote wireless charging transmitter (power transmitting device) (fig. 2 number 102 and P:0045 and P:0048-P:0049), wherein the wireless charging of a battery is achieved via the conductive structure (inductive coupling) (P:0037 and P:0057) , and wherein a control module (fig. 2 number 220) includes a wireless charging module (power receiving circuit)(fig. 2 number 210 and P:0049)  which controls activation (i.e. the electronic device 101 wants to receive power, the electronic device 101 may transmit a response signal to the power transmitting device 102) of the wireless charging via the conductive structure (fig. 2 number 215 and P:0086).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Penafiel with a power to operated the control module is from a power the can be charged using wireless charging, a conductive structure that acts as a wireless charging receiver for receipt of transmission from a remote wireless charging transmitter, wherein the wireless charging of the power source is achieved via the conductive structure, and wherein the control module includes a wireless charging module which controls activation of the wireless charging via the conductive structure in order for the cellular handset to activate charging a rechargeable battery stored within through inductive coupling with a remote powering transmitting station, as taught by Ha et al..

Regarding claim 3, Penafiel discloses the communication device emits a potentially harmful radiation (abstract, P:0008 and P:0014) , and are reduced or eliminated through a superposition of a remedial signal (abstract), and this remedial signal is generated using the power source that can be charged using wireless charging (see claims 1-2 above, Penafiel in view of Ha et al.)

Regarding claim 4, Penafiel discloses a communication device as discussed supra in claim 1 above.  Penafiel differs from claim 4 of the present invention in that it does not explicit disclose a module to include a receiver of wireless charging provided within a handset.  Ha et al. teaches a portable telephone (P:0036 and fig. 2 number 101), comprising a power receiving circuit (fig. 2 number 210 and P:0048) to include a conductive structure (fig. 2 number 215) that acts as a wireless charging receiver for receipt of transmission from a remote wireless charging transmitter (fig. 2 and P:0048-P:0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Penafiel with a module to include a receiver of wireless charging provided within a handset in order to wireless charge the cellular handset battery within the handset from a battery charger, as taught by Ha et al.. 

Regarding claim 5, Penafiel discloses a detection module (sensor means) to determine when radio frequency signals may be present and are potentially harmful (P:0015) b. an analysis module module (signal analysis module/signaling analysis means) (fig. 1 number 20) that the received information to determine if it is potentially harmful and also a nature of the radiation in order to determine a type, a strength, of a remedial signal that is appropriate for the radiation that has been sensed (P:0014 and P:0016). 

Regarding claim 6, Penafiel discloses a control module (fig. 1 number 26 and P:0019), wherein the control module also contains a remedial signal generator module which can be activated by the analysis/detection module (fig. 2 number 20 and P:0019) to generate the remedial signal which is appropriate (desired form of remedial signal) (P:0019).

Regarding claims 7, 8 and 24, Penafiel discloses a communication device as discussed supra in claims 1 and 20 above.   Penafiel differs from claims 7, 8 and 24 of the present invention in that it does not explicit disclose all functions are provided by a single microprocessor which is powered by the power source that can be charged wirelessly.    Ha et al. teaches control circuit (fig. 2 number 220) which is powered by a power source (rechargeable battery) (load) that can be charged wirelessly is implemented using the control circuit (fig. 2 number 220).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Penafiel with all functions are provided by a single microprocessor which is powered by the power source that can be charged wirelessly in order to control the power within the cellular handset to complete a charge from received power from a wireless charging station, as taught by Ha et al..

Regarding claim 11, Penafiel discloses the analysis module uses information gathered from the detection module (i.e. the continual output from the detection stages)(P:0019) to assess what remedial function to perform, if any, and the analysis module applies information gathered from the detection module to algorithms to determine how and when the remedial signal should be activated (3 seconds)(P:0016 and P:0019).

Regarding claim 13, Penafiel discloses a signal detection module, an analysis module, a remedial signal generator module, are implemented using one or more microcontrollers or microprocessors (P:0019 and fig. 2 numbers 26 and 50).   Penafiel differs from claim 13 of the present invention in that it does not explicit disclose a wireless charging module are implemented using one or more microcontrollers or microprocessors.  Ha et al. teaches a rechargeable battery (load) is implemented using a control circuit (fig. 2 number 220).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Penafiel with a wireless charging module are implemented using one or more microcontrollers or microprocessors in order to control a cellular handset rechargeable battery when receiving power from a wireless charging station, as taught by Ha et al..

Regarding claims 17 and 23, Penafiel discloses the conductive structure (coil) is used to create a remedial signal (P:0010-P:0012).

Regarding claim 18, Penafiel discloses the conductive structure is used to detect a potentially harmful radiation (P:0010 and P:0015). 

Regarding claim 19, Penafiel discloses a communication device as discussed supra in claim 1 above.  Penafiel differs from claim 19 of the present invention in that it does not explicit disclose the conductive structure is formed of multiple layers.   Ha et al. teaches the wireless charging of the power source (P:0006) is achieved by provision of a conductive structure (fig. 2 number 215) (multilayer coil) (P:0039) that acts as a wireless charging receiver (P:0006) for receipt of transmission from a remote wireless charging transmitter (fig. 2 and P:0048-P:0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Penafiel with conductive structure is formed of multiple layers in order for the cellular handset battery to be charged through conductive layer coils between the cellular handset and a wireless charger transmitter, as taught by Ha et al..

Regarding claims 20 and 25, Penafiel discloses a communication device (cellular handset) (portable telephone) (P:0012) that emits radio frequency signals (abstract, P:0008 and P:0014) comprising: a remedial signal control module (fig. 1 number 26 and P:0019) to determine when radio frequency signals may be present and are potentially harmful (P:0014-P:0016, P:0019 and P:0041) and to activate a remedial signal generator (fig. 1 number 28) if the radio frequency signals considered to be potentially harmful (P:0014, P:0019 and P:0041) and to activate a remedial signal generator module if the radio frequency signals are considered to be potentially harmful (P:0014-P:0016,P:0019  and P:0041), the control module including: i) a detection module that receives information used to determine when a radiation which is potentially harmful may be present (P:0014-P:0016,P:0019  and P:0041); ii) an analysis module that analyzes the received information to determined if it is potentially harmful and also a nature of the radiation in order to determine a type, a strength, and/or a duration of a remedial signal that is appropriate for the radiation that has been sensed (P:0014-P:0016); iii) a remedial signal generator module which can be activated by the analysis module to generate the remedial signal which is appropriate (P:0014-P:0016, P:0018 and P:0041).  Penafiel differs from claims 20 and 25 of the present invention in that it does not explicit disclose a power to operated the control module is from a power the can be charged using wireless charging, a conductive structure that acts as a wireless charging receiver for receipt of transmission from a remote wireless charging transmitter, wherein the wireless charging of the power source is achieved via the conductive structure, and wherein the control module includes a wireless charging module which controls activation of the wireless charging via the conductive structure.  Ha et al. teaches an electronic device (portable telephone)(fig. 2 number 101 and P:0036), powering to operated a control circuit (fig. 2 number 220) is from a power the can be charged using wireless charging (P:0057 and P:0082), a conductive structure (fig. 2 number 215) (multilayer coil) (P:0039) that acts as a wireless charging receiver (P:0006 and P:0048-P:0049) for receipt of transmission from a remote wireless charging transmitter (power transmitting device) (fig. 2 number 102 and P:0045 and P:0048-P:0049), wherein the wireless charging of a battery is achieved via the conductive structure (inductive coupling) (P:0037 and P:0057) , and wherein a control module (fig. 2 number 220) includes a wireless charging module (power receiving circuit)(fig. 2 number 210 and P:0049)  which controls activation (i.e. the electronic device 101 wants to receive power, the electronic device 101 may transmit a response signal to the power transmitting device 102) of the wireless charging via the conductive structure (fig. 2 number 215 and P:0086).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Penafiel with a power to operated the control module is from a power the can be charged using wireless charging, a conductive structure that acts as a wireless charging receiver for receipt of transmission from a remote wireless charging transmitter, wherein the wireless charging of the power source is achieved via the conductive structure, and wherein the control module includes a wireless charging module which controls activation of the wireless charging via the conductive structure in order for the cellular handset to activate charging a rechargeable battery stored within through inductive coupling with a remote powering transmitting station, as taught by Ha et al..

 Allowable Subject Matter
6.	Claims 9, 10, 12, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination the detection module manages a flow of the information from various inputs that is then used by the analysis module to determine when to activate the remedial signal and also a nature of the remedial signal required. 

Regarding claims 10 and 22, the prior art of record fails to teach or suggest alone, or in combination the control module deactivates the detection module when a wireless charging module is active.

Regarding claim 12, the prior art of record fails to teach or suggest alone, or in combination a wireless charging module deactivates a detection module when the wireless charging is active. 

Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination the detection module manages a flow of the information from various inputs that is then used by the analysis module to determine when to activate the remedial signal and also a nature of the remedial signal required. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648